BASKIN, Judge.
We affirm the judgment in favor of ap-pellees entered by the trial court following the return of a jury verdict of zero damages for Cipriani. The record discloses that the injury Cipriani complained of following an automobile accident was not objectively verifiable. Thus, a jury of reasonable persons would be justified in concluding that he was not injured. Lockhart v. Prudot, 271 So.2d 157 (Fla.2d DCA 1972). Finding that the appellant has failed to *995demonstrate reversible error in any of the other points raised on this appeal, we affirm the judgment of the lower court.
Affirmed.